The appellant has filed a motion setting forth that several affidavits and search warrants introduced in evidence in the court below do not appear in the record, and requesting a writ of certiorari directing the clerk of the court below to complete the record by certifying copies of the affidavits to the clerk of this court. The affidavits were referred to, but no copies thereof were filed with the motion for a new trial. The stenographer's transcript of the evidence introduced on the motion for a new trial recites the introduction of these affidavits and identifies them only by saying "see exhibits to testimony of H.S. Garrett on trial in the cause." An examination of Garrett's testimony discloses that two of these papers were introduced as exhibits to his testimony and copies thereof are there set forth. The other affidavits and search warrants were not introduced in connection with Garrett's testimony, or referred to in the transcript thereof.
What we are presented with then is a claim that the stenographer's transcript of the evidence is incomplete. This defect in the record, if such it is, could have been cured by a proper correction of the stenographer's transcript in the manner provided by the statute before it became a part of the record. The clerk below was without *Page 696 
power to include in the record for this court any matters of evidence not appearing in the stenographer's transcript of the evidence.
The motion, therefore, will be overruled.